
Exhibit 10.3

EMPLOYMENT AGREEMENT


AGREEMENT, dated as of January 1, 2009, between GSE Systems, Inc. a Delaware
corporation with principal executive offices at 1332 Londontown Blvd.,
Sykesville, MD  21784 (the "Company"), and Michael Feldman, residing at 145 West
Patent Rd., Bedford Hills, NY  10507 ("Employee").


WITNESSETH


WHEREAS, the Company desires to employ Employee upon the terms and subject to
the terms and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the premises, the mutual promises,
covenants, and conditions herein contained and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto intending to be legally bound hereby agree as follows:


Section 1.                                Employment.


The Company hereby agrees to continue to employ Employee, and Employee hereby
agrees to continue to serve the Company, all upon the terms and subject to the
conditions set forth in this Agreement.


Section 2.                                Capacity and Duties.


Employee is and shall be employed in the capacity of Executive Vice President of
the Company and shall be responsible for Business Development or other
responsibilities consistent with Employee's position and level of
authority.  Employee shall devote substantially all of his business time and
attention to promote and advance the business of the Company.


Section 3.                                Term of Employment.


Unless sooner terminated in accordance with the provisions of this Agreement,
the term of employment of Employee by the Company pursuant to this Agreement
shall he for the period (the "Employment Period") commencing on the date hereof
and ending on December 31, 2010.


Section 4.                                Compensation.


During the Employment Period, subject to all the terms and conditions of this
Agreement and as compensation for all services to be rendered by Employee under
this Agreement, the Company shall pay to or provide Employee with the following:


(a) Base Salary.  Commencing January 1, 2009, the Company shall pay to Employee
a base annual salary at the rate of One Hundred and Seventy Thousand Dollars
($170,000).  On January 1, 2010, the base annual salary shall be increased, as
determined by the Chief Executive Officer by a minimum of the greater of (i) 3%
or (ii) the percentage increase in the Consumer Price Index (as hereinafter
defined) over the preceding twelve months.  The "Consumer Price Index" shall
mean the Consumer Price Index for all Urban Consumers published by the Bureau of
Labor Statistics, United States Department of Labor, or the supplement or
successor thereto if publication of such index should be discontinued.  The base
salary will be payable at such intervals as salaries are paid generally to other
executive officers of the Company.


1

--------------------------------------------------------------------------------


(b) Bonus.  Once the Company's year end financial information is available the
CEO and Compensation Committee shall determine Employee's bonus (the "Bonus")
for the year then ending based upon meeting the goals set by Employee and
accepted by the CEO and Board at the beginning of each year. Employee's target
bonus is Fifty Thousand Dollars ($50,000) for 2009, and Employee's target bonus
shall increase each succeeding year by the greater of (i) 3% or (ii) the
percentage increase in the Consumer Price Index over the preceding twelve
months.  Employee's goals for 2009 will be prepared and mutually agreed upon.
Any bonus amount paid to Employee shall be paid no later than March 15 of the
following year.


(c) Vacation.  Employee shall be entitled to vacation in accordance with the
Company's policy for its senior executives.


(d) Automobile.  The Company shall provide Employee with an automobile allowance
of Seven Thousand Two Hundred Dollars ($7,200.00) per year, and shall pay the
gas in connection with such automobile.


(e) Club Membership. The Company shall provide Employee an allowance for club
membership of Four Thousand Dollars ($4,000.00) per year.


(f) Medical and Dental Insurance.  The Company shall pay Employees monthly
Medical and Dental Insurance premiums in association with Company provided
health insurance plans.


(g) Benefit Plans.  Employee shall be entitled to participate in all employee
benefit plans maintained by the Company for its senior executives or employees,
including without limitation the Company's medical and 401(k) plans.


Section 5.                                Expenses.


The Company shall reimburse Employee for all reasonable expenses (including, but
not limited to, business travel and customer entertainment expenses) incurred by
him in connection with his employment hereunder in accordance with the written
policy and guidelines established by the Company for executive officers.


Section 6.                                Non-Competition, Non-Solicitation.


Employee agrees that during the period he is employed by the Company under this
Agreement and for a period of one (1) year after the termination of his
employment he will not directly or indirectly, (a) solicit or offer employment
to any person who was employed by the Company or any of its subsidiaries while
Employee was employed by the Company (b) solicit, offer or induce in competition
with the Company, any person, entity or governmental authority that was under
contract with the Company or with whom the Company or any of its subsidiaries
was having business discussions with while Employee was employed by the Company,
or (c) become engaged in a business that is directly competitive with the
business of the Company or any of its subsidiaries.


2

--------------------------------------------------------------------------------


Section 7.                                Patents.


Any interest in patents, patent applications, inventions, copyrights,
developments, and processes ("Such Inventions") which Employee now or hereafter
during the period he is employed by the Company under this Agreement or
otherwise may own or develop relating to the fields in which the Company or any
of its subsidiaries may then be engaged shall belong to the Company; and
forthwith upon request of the Company, Employee shall execute all such
assignments and other documents and take all such other action as the Company
may reasonably request in order to vest in the Company all his right, title, and
interest in and to Such Inventions free and clear of all liens, charges, and
encumbrances.


Section 8.                                Confidential Information.


All confidential information which Employee may now possess, may obtain during
the Employment Period, or may create prior to the end of the period he is
employed by the Company under this Agreement or otherwise relating to the
business of the Company or of any of its customers or suppliers shall not be
published, disclosed, or made accessible by him to any other person, firm, or
corporation either during or after the termination of his employment or used by
him except during the Employment Period in the business and for the benefit of
the Company, in each case without prior written permission of the Company.
Employee shall return all tangible evidence of such confidential information to
the Company prior to or at the termination of his employment.


Section 9.                                Termination.


Employee's employment hereunder may be terminated without any breach of this
Agreement only under the following circumstances:


(a)  Death. Employee's employment hereunder shall terminate upon his death.


(b)  Disability. If, as a result of Employee's incapacity due to physical or
mental illness, Employee shall have been absent from his duties hereunder on a
full-time basis for the entire period of three (3) consecutive months, and
within 30 days after a Notice of Termination (as defined in Section 9(d)) is
given shall not have returned to the performance of his duties hereunder on a
full-time basis, the Company may terminate Employee's employment hereunder.


(c)  Cause. The Company may terminate Employee's employment hereunder for Cause.
For purposes of this Agreement, the Company shall have "Cause" to
terminate  Employee's employment hereunder upon the occurrence of any of the
following (i) the willful and continued failure by Employee to substantially
perform his duties or obligations hereunder (other than any such failure
resulting from Employee's incapacity due to physical or mental illness), after
demand for substantial performance is delivered by the Company that specifically
identifies the manner in which the Company believes Employee has not
substantially performed his duties or obligations, (ii) the willful engaging by
Employee in misconduct which, in the reasonable opinion of the Board of the
Company, will have a material adverse effect on the reputation, operations,
prospects or business relations of the Company, (iii) the conviction of Employee
of any felony or the entry by Employee of any plea of nolo contendere in
response to an indictment for a crime involving moral turpitude, or (iv) the
breach by Employee of a term or condition of this Agreement.  For purposes of
this paragraph, no act, or failure to act, on Employee's part shall be
considered "willful" unless done, or omitted to be done, by him not in good
faith and without reasonable belief that his action or omission was in the best
interest of the Company. Notwithstanding the foregoing, Employee shall not be
deemed to have been terminated for Cause without the following (i) reasonable
notice to Employee setting forth the reasons for the Company's intention to
terminate for Cause, (ii) an opportunity for Employee, together with his
counsel, to be heard before the Board, and (iii) delivery to Employee of a
Notice of Termination in accordance with Section 9(d).


3

--------------------------------------------------------------------------------


(d)  Notice of Termination. Any termination of Employee's employment by the
Company (other than termination pursuant to Section 9(a)) shall be communicated
by a Notice of Termination to the other party hereto. For purposes of this
Agreement, a "Notice of Termination" shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Employee's employment under the provision so
indicated.


(e)  Date of Termination.  "Date of Termination" shall mean (i) if Employee's
employment is terminated by his death, the date of his death, (ii) if Employee's
employment is terminated pursuant to Section 10(b), 30 days after Notice of
Termination is given (provided that Employee shall not have returned to the
performance of his duties on a full-time basis during such 30 day period), and
(iii) if Employee's employment is terminated for any other reason, the date
specified in the Notice of Termination, which shall not be earlier than the date
on which the Notice of Termination is given; provided that if within 30 days
after any Notice of Termination is given the party receiving such Notice of
Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be the date on which the dispute is
resolved, either by mutual written agreement of the parties or by a judgment,
order, or decree of a court of competent jurisdiction.


Section 10.                                       Compensation upon Termination
or During Disability.


(a)  During any period that Employee fails to perform his duties hereunder as a
result of incapacity due to physical or mental illness ("disability period"),
Employee shall continue to receive his full salary at the rate then in effect
for such period until his employment is terminated pursuant to Section 9(b),
provided that payments so made to Employee during the disability period shall be
reduced by the sum of the amounts, if any, payable to Employee at or prior to
the time of any such payment under disability benefit plans of the Company and
which were not previously applied to reduce any such payment.


4

--------------------------------------------------------------------------------


(b)  If Employee's employment shall be terminated for Cause, the Company shall
pay Employee his full salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given.


(c)  If the Company shall terminate Employee's employment in breach of the terms
of this Agreement, then the Company shall pay Employee his full salary and
provide Employee his benefits for one year from the Date of Termination.
 Additionally, all options to purchase the Company's common stock granted to
Employee under the Company's option plan or otherwise shall immediately become
fully vested and shall terminate on such date as they would have terminated if
Employee's employment by the Company had not terminated. Additionally, Employee
shall be released from the non-compete and non-solicitation provisions contained
in Section 6 of this Agreement.


Section 11.                                       Accelerated Vesting of Options
Upon Change of Control.


After the date of this Agreement, in the event of a Change of Control (as
defined below) of the Company, the options granted to Employee pursuant to
Section 5 (c) above, shall become fully vested immediately prior to the date
such Change of Control shall be deemed to have occurred and any conditions to
the Employee’s entitlement to such options under the Company’s option plan or
otherwise shall be deemed to have satisfied.


For purposes of this Section 11, a “Change in Control” of the Company shall be
deemed to have occurred as of the first day that any one or more of the
following conditions shall have been satisfied:


(i)  
Any person (other than a person in control of the Company as of the date of this
Agreement, or other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Company, or a company owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of voting securities of the Company) becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing a majority of the combined voting power of the Company’s then
outstanding securities; or



(ii)  
The stockholders of the Company approve: (x) a plan of complete liquidation of
the Company; or (y) an agreement for the sale or disposition of all or
substantially all the Company’s assets: or (z) a merger, consolidation, or
reorganization of the Company with or involving any other corporation, other
than a merger, consolidation, or reorganization that would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least a majority of the combined voting
power of the voting securities of the Company (or such surviving entity)
outstanding immediately after such merger, consolidation, or reorganization.



For purposes of this definition of Change in Control, “Person” shall have the
meaning ascribed to such term in Section 3(a)(9) of the Securities Act of 1934,
as amended (the “1934 Act”), and used in Section 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d) thereof, and “Beneficial Owner”
shall have the meaning ascribed to such term in Rule 13d-3 of the General Rules
and regulations under the 1934 Act.


5

--------------------------------------------------------------------------------


Section 12.                                       Successors; Binding Agreement.


The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, by agreement in form and reasonably substance
satisfactory to Employee, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.


Section 13.                                       Severance upon Change of
Control.


In the event a Change of Control occurs and Employee is either (1) not offered
employment by the Successor Company or (2) employment is offered upon conditions
that result in Employee’s decision to terminate employment for Good Reason (as
defined herein); then the following shall occur.  Employee shall receive
continuation of salary and bonus programs (average of prior 2 years bonus), and
all benefits (including medical, dental and life insurance coverage and any
other Company-provided benefits, including car and club allowances that Employee
is receiving as of the Effective Date) (collectively, “Severance Benefits”) from
the Date of Termination of employment for a period of twelve months.


Good Reason” shall mean Employee’s good faith determination that any of the
following occurs: (a) without Employee prior written consent Employee’s duties,
responsibilities or authority become inconsistent with those of Employee’s
current position; (b) Employee’s annual base salary (as the same may be
increased at any time hereafter) and bonus programs are reduced; (c) Employee’s
benefits (including medical, dental and life insurance coverage and any other
Company-provided benefits, including car or club allowances to which Employee is
entitled as of the Effective Date) are either discontinued or materially
reduced; (d) Employee’s primary office or location is moved more than fifty (50)
miles from Employee’s current office or location; or (e) either the Company or
the Successor Company fails to honor all the terms and provisions of this
Agreement


Section 14.                                       No Third party Beneficiaries.


This Agreement does not create, and shall not be construed as creating, any
rights enforceable by any person not a party to this Agreement (except as
provided in Section 11).


Section 15.                                       Fees and Expenses.


The Company shall pay all reasonable legal fees and related expenses (including
the costs of experts, evidence, and counsel) incurred by Employee as a result of
a contest or dispute over Employee's termination of employment if such contest
or dispute is settled or adjudicated on terms that are substantially in favor of
Employee. In addition, the Company shall pay Employee interest, at the
prevailing prime rate, on any amounts payable to Employee hereunder that are not
paid when due.


6

--------------------------------------------------------------------------------


Section 16.                                       Representations and Warranties
of Employee.


Employee represents and warrants to the Company that (a) Employee is under no
contractual or other restriction or obligation which is inconsistent with the
execution of this Agreement, the performance of his duties hereunder, or the
other rights of the Company hereunder and (b) Employee is under no physical or
mental disability that would hinder his performance of duties under this
Agreement.


Section 17.                                       Life Insurance.


If requested by the Company, Employee shall submit to such physical examinations
and otherwise take such actions and execute and deliver such documents as may be
reasonably necessary to enable the Company, at its expense and for its own
benefit, to obtain life insurance on the life of Employee. Employee has no
reason to believe that his life is not insurable with a reputable insurance
company at rates now prevailing in the City of Baltimore for healthy men of his
age.


Section 18.                                       Modification.


This Agreement sets forth the entire understanding of the parties with respect
to the subject matter hereof, supersede all existing agreements between them
concerning such subject matter, and may be modified only by a written instrument
duly executed by each party.


Section 19.                                       Notices.


Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be mailed by certified mail, return receipt
requested, or delivered against receipt to the party to whom it is to be given
at the address of such party set forth in the preamble to this Agreement (or to
such other address as the party shall have furnished in writing in accordance
with the provisions of this Section 17).


Section 20.                                       Governing Law.


This Agreement shall be governed by and construed in accordance with the laws of
the State of Maryland, without giving effect to conflict of laws.



 
7

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.




GSE SYSTEMS, INC.






By:  _________________________________                                                                                     ______________________________
John V. Moran, Chief Executive
Officer                                                                                                          Date


_________________________________                                                                                     ______________________________
Michael
Feldman                                                                                                                Date




                                                                    8